Citation Nr: 1126464	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  09-24 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a right heel disorder.

6.  Entitlement to service connection for a stomach disorder.

7.  Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs
ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from January 1985 to December 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Board notes that, during the adjudication of the Veteran's claims, he moved and his claims file was permanently transferred to the RO in Muskogee, Oklahoma

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is necessary for additional development of the Veteran's claims.

The Board notes that the Veteran appears to receive all his current treatment at the VA Medical Center in Muskogee, Oklahoma.  The last treatment record in the claims file is from February 2009.  Treatment records subsequent to that date may be highly probative to the Veteran's claims in that they may show treatment for the claimed conditions (especially those for which current treatment has not been shown).  In addition, VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, the RO should obtain the Veteran's VA treatment records from March 2009 to the present.

Furthermore, the Board notes that the first VA treatment note in March 2005 shows the Veteran was seen at the Community Based Outpatient Clinic (CBOC) in Lancaster, California, to initiate treatment.  The Veteran, however, has not identified with whom he received treatment prior to that time (and subsequent to his separation from service in December 2000).  Thus, on remand, the Veteran should be asked to identify any medical care provider, whether VA or non-VA, who provided him with medical care subsequent to his December 2000 discharge from service and prior to his initial visit to the VA CBOC in March 2005, and to provide a release for any private physicians so that VA can obtain those treatment records if available.

Finally, the Board finds that the Veteran should be provided with VA examinations related to his claims.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the evidence is insufficient to determine what current disorders the Veteran has related to his claims, and, if a current disorder exists, whether it is related to his military service.  Thus, remand is necessary to obtain VA examinations to determine the Veteran's current disabilities and to obtain medical nexus opinions whether they are related to his military service.

With regard to the VA examination for the Veteran's claim for service connection for a bilateral eye disorder, the Board notes that it appears the Veteran had a pre-existing eye disorder at the time of his entrance into service as noted on his December 1984 entrance examination.  The Veteran's entrance examination paperwork indicates that the Veteran wore glasses (noted to be for close work) at that time, and he had distance vision of "20/20" in the right eye and "20/30" in the left eye and near vision of "25/25" bilaterally.  A physical profile of "2" was assigned for the Veteran's vision.  On separation examination in October 2000, the Veteran reported wearing corrective lenses and that his left eye was worse than his right one.  Examination indicated he had distant vision of "20/30" on the right and "20/40" on the left and near vision of "20/30" on the right and "20/50" on the left.  Corrected vision was not noted.  Thus, on VA eye examination, an opinion must be obtained as to what, if any, current eye disorder the Veteran may have; whether any current eye disorder pre-existed the Veteran's entry into active service; whether any pre-existing eye disorder was a refractive error or other congenital/development condition and, if not, whether it was aggravated during service beyond the natural progress of the disorder.  Furthermore, if any current eye disorder that was not noted upon entry into service is found on examination, a medical nexus opinion as to whether this disorder is directly related to the Veteran's military service is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the VA Medical Center in Muskogee, Oklahoma, for treatment from March 2009 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

2.  Contact the Veteran and ask him to identify all medical care providers, whether VA or non-VA, who treated him for any of his claimed conditions after his discharge from service in December 2000 until March 2005 when he first sought treatment at the VA Community Based Outpatient Clinic in Lancaster, California.  For all non-VA medical care providers, the Veteran should be asked to provide a release form for VA to obtain any available treatment records.  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

3.  After obtaining all available evidence previously requested, schedule the Veteran for the following VA examinations.  The claims file must be provided to each examiner for review in conjunction with the examination, and such review should be noted in the examination report.

Joint examination for service connection claims relating to the Veteran's right knee, left shoulder, right ankle and right heel  -  After reviewing the claims file and conducting any necessary testing, the examiner should render a diagnosis as to what, if any, current disorders the Veteran has involving his right knee, left shoulder, right ankle and right heel.  If any disorder is found, the examiner should then render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each current disorder found on examination is related to any disease or injury incurred during service.  With regard to the Veteran's claim for a right knee disorder, the examiner is also requested to opine as to whether it is at least as likely as not that the injury to the right knee that occurred in July 2005 is an intercurrent injury resulting in the Veteran's current right knee disorder.  In rendering the requested medical opinions, the examiner must take into consideration the report, if any, of a continuity of symptoms since service.  The examiner should provide a complete rationale for all opinions given, including a discussion of evidence contrary to the opinions rendered.  

Neurological exam for service connection claim for headaches - After reviewing the claims file and conducting any necessary testing, the examiner should render a diagnosis as to what, if any, headache disorder the Veteran has currently.  If any headache disorder is found, the examiner should then render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current disorder found on examination is related to any disease or injury incurred during service.  In rendering the requested medical opinion, the examiner must take into consideration the report, if any, of a continuity of symptoms since service.  The examiner should provide a complete rationale for all opinions given, including a discussion of evidence contrary to the opinions rendered.  

Gastrointestinal exam for service connection claim for a stomach disorder  - After reviewing the claims file and conducting any necessary testing, the examiner should render a diagnosis as to what, if any, stomach disorder the Veteran has currently.  If any stomach disorder is found, the examiner should then render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current stomach disorder is related to any disease or injury incurred during service.  In rendering the requested medical opinion, the examiner must take into consideration the report, if any, of a continuity of symptoms since service.  The examiner should provide a complete rationale for all opinions given, including a discussion of evidence contrary to the opinions rendered.  

Eye Exam - After reviewing the claims file and conducting any necessary testing, the examiner should render a diagnosis as to what, if any, eye disorder(s) the Veteran has currently.  The examiner should also, based upon the evidence of record and sound medical principles, provide an opinion as to whether any eye disorder found on exam pre-existed the Veteran's entry into active service.  

If any current eye disorder found on examination is determined by the examiner to have pre-existed the Veteran's entry into active service, then the examiner should indicate whether that eye disorder is a refractive error or any other congenital/developmental condition.  If not a refractive error or other congenital/developmental condition, the examiner should render an opinion as to whether, based upon medical facts and principles, it is at least as likely as not (i.e., at least a 50 percent probability) the pre-existing eye disorder was aggravated (i.e., increased in disability) during service beyond the natural progress of the disorder.  

If any current eye disorder found on examination is determined by the examiner to not have pre-existed service, the examiner should then render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current eye disorder is related to any disease or injury incurred during service.  In rendering the requested medical opinion, the examiner must take into consider the report, if any, of a continuity of symptoms since service.  

The examiner should provide a complete rationale for all opinions given, including a discussion of evidence contrary to the opinions rendered.  

4.  Thereafter, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


